Citation Nr: 1508137	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heat exposure.

4.  Entitlement to service connection for a stomach disability (other than constipation), to include gastroesophageal reflux disease (GERD), acid reflux and hiatal hernia.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an effective date prior to December 8, 2011 for the grant of service connection for left upper extremity impairment due to Parkinson's disease.  

8.  Entitlement to an initial evaluation in excess of 40 percent for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012.  


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a December 2009 rating decision, service connection was granted and an initial 30 percent rating assigned for PTSD, effective July 21, 2008.  In a February 2010 rating decision, the RO declined to reopen the matters of service connection for bilateral hearing loss and residuals of shrapnel wounds of the face and back and denied service connection for tinnitus, heat exposure, GERD, irritable bowel syndrome with constipation and hypertension.  An interim, September 2012 rating decision granted service connection for constipation and assigned an initial 10 percent rating from December 8, 2011.  The Veteran disagreed with the assigned effective date and another interim October 2012 rating decision granted an earlier effective date of July 21, 2008 for the grant of service connection and assignment of a 10 percent rating for constipation.  The October 2012 rating decision also granted service connection for residuals of shrapnel wounds of the face and back and assigned a zero percent rating.  The October 2012 rating decision advised the Veteran that this represented a full grant of the benefits sought on appeal regarding the issues of service connection for residuals of shrapnel wounds of the face and back and entitlement to an earlier effective date for service connection for irritable bowel syndrome with constipation.  

This case is also on appeal from a September 2012 rating decision which granted service connection for left upper extremity impairment (due to Parkinson's disease) rated 40 percent from December 8, 2011.  An interim January 2014 rating decision granted an increased 100 percent rating for loss of use of both upper extremities (associated with deep brain stimulator due to Parkinson's disease) from February 23, 2012.  As the staged rating prior to February 23, 2012 provides for less than the maximum schedular rating available for left upper extremity impairment (under Diagnostic Code 8515 for paralysis of the median nerve) and the Veteran has not expressed satisfaction with the rating, the matter of an evaluation in excess of 40 percent for left upper extremity impairment prior to February 23, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had also disagreed with the denial of service connection for a dental condition as secondary to diabetes mellitus; evaluation of right foot drop, rated as 40 percent from July 21, 2008 and as part of the 100 percent evaluation for loss of use of the feet from February 23, 2012; left leg rigidity associated with Parkinson's disease, rated as 10 percent from July 21, 2008 and as part of the 100 percent evaluation for loss of use of the feet from February 23, 2012; right arm rigidity, rated 10 percent from July 21, 2008 and 50 percent from February 23, 2012; diabetes mellitus with bilateral cataracts rated 20 percent; an effective date prior to July 21, 2008 and an increased evaluation for bilateral postoperative cataracts (a January 2014 rating decision assigned a separate 30 percent rating for bilateral postoperative cataracts effective from July 21, 2008); an effective date prior to February 23, 2012 for loss of use of the left foot and an effective date prior to February 23, 2012 for special monthly compensation (based on loss of use of both feet).  See Notice of Disagreement to Rating Decision dated December 5, 2011 December 26, 2012.  These issues were adjudicated in statements of the case (SOCs) dated in August 2013 and January 2014; however, the Veteran did not perfect his appeal as to these matters by filing a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  Thus, these issues are not before the Board.

Service connection for a hearing loss disability was denied by a previous unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

The Veteran had been represented by a private attorney.  In March 2013, it was requested that the limited power of attorney in favor of the attorney/law firm representing the Veteran be cancelled.  Letters from the RO, including in July 2014, advised the Veteran that he could appoint another representative and apprised him of how he can obtain a listing of recognized veterans' service organizations and/or representatives.  He did not respond; therefore, he is considered a pro se appellant.

The issues of service connection for a stomach disability (other than constipation) and hypertension and an earlier effective date for the grant of service connection and an increased initial evaluation for left upper extremity impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1969 rating decision denied the Veteran's claim of service connection for hearing loss, based essentially on a finding that a hearing loss disability was not shown. 

2.  Evidence received since the March 1969 rating decision does not tend to show that the Veteran had, or during the pendency of the appeal has had, a hearing loss disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for hearing loss; and does not raise a reasonable possibility of substantiating such claim.

3.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during active duty service.

4.  The preponderance of the evidence reflects that the Veteran does not have residuals of heat exposure due to any incident of his active duty service.

5.  Throughout the appeal period, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Residuals of heat exposure were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied by letters dated in November 2008 and March 2009, prior to the initial adjudication of the Veteran's claims.

The appeal as to the claim for an increased rating for PTSD arises from the Veteran's disagreements with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

All available service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, VA treatment records from Kansas City VA Medical Center (VAMC) from September 5, 1968 to the present are unavailable for review.  However, extensive efforts were made to retrieve these records from multiple sources (Kansas, Topeka and Leavenworth VAMCs), their unavailability has been documented in a June 2009 formal finding, and the Veteran has been so notified.  

The Veteran was afforded VA audiology and PTSD examinations in November 2009 (with January 2010 addendum audiology opinion).  The Board finds these examinations and addendum to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has considered whether an examination is necessary as to the claim of service connection for a disability due to heat exposure.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a disability due to heat exposure or that his claimed disability may be associated with service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim to Reopen

A March 1969 rating decision denied the Veteran's claim of service connection for hearing loss based on a finding that a hearing loss disability was not shown.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In order to establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The pertinent evidence of record at the time of the March 1969 rating decision included the Veteran's STRs, the reports of VA audiological and medical evaluations in October 1968, and a May 1969 statement from a friend in support of his claim (the statement suggests that the friend was a pharmacist).  The rating decision notes that, although all the STRs may not be available, there was no evidence of hearing loss in service.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

20
LEFT
0
0
0

10

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 in the left ear.  Hearing acuity was also tested in connection with the Veteran's October 1968 medical examination.  The diagnosis was essentially normal ears, nose and throat with a history of hearing loss on the right ear, in the past.  The audiological and medical examination reports did not show a hearing loss disability (as defined in 38 C.F.R. § 3.385).  The statement from the Veteran's friend (who indicated that he had filled a prescription for the Veteran when he was being treated for jungle rot of the feet and ankles) notes that he observed that the Veteran "is affected by the partial loss of hearing in the left ear."  

Evidence received since the March 1969 rating decision includes VA and private treatment records (which are negative for complaints of or treatment for hearing loss in either ear), a November 2009 VA audiological examination report (which notes that the Veteran's claims file was not available for review), a January 2010 addendum opinion, and internet medical treatise information.  On audiological examination, the Veteran reported a history of military noise exposure to machine guns and grenades and complained of hearing loss and tinnitus.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
10
10
10
20
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnoses was right ear hearing within normal limits 250-4000 Hertz, mild to moderate sensorineural hearing loss from 6000-8000 Hertz and left ear hearing within normal limits 250-6000 Hertz and mild sensorineural hearing loss at 8000 Hertz.  The examiner also noted that the Veteran's hearing was within normal limits for rating purposes, bilaterally.  

After review of the Veteran's claims file, a January 2010 addendum to the November 2009 examination report notes that the Veteran's 1966 enlistment and 1968 separation audiograms showed right ear thresholds within normal limits from 500-6000 Hertz, the left ear threshold was within normal limits from 500-6000 Hertz on enlistment and 500-4000 Hertz on separation.  

In June 2010, VA received internet medical treatise information including a manuscript from NIH Public Access titled Acceleration of Age-Related Hearing Loss by Early Noise Exposure:  Evidence of a Misspent Youth.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the medical literature relied on by the Veteran is of a general nature and does not contain information or analysis specific to this case.  As is shown above, the Veteran has normal hearing for VA purposes.  For this reason, the medical literature submitted by the Veteran has no probative value to reopen his claim.

Because the Veteran's claim of service connection for a bilateral hearing loss disability was previously denied on the basis that such disability was not shown, for evidence to be new and material, it would have to tend to show that he now has, or has had, a hearing loss disability.  While the reports of postservice treatment (VA and private), the November 2009 VA audiological examination report (and January 2010 addendum) and internet medical treatise information are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest that the Veteran now has, or during the pendency of this claim has had, a hearing loss disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material. 

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for hearing loss may not be reopened.

Service Connection

Service connection may be granted for disability that is due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As noted above, to substantiate a claim of service connection, there must be evidence of: A current disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the current claimed disability and the disease or injury incurred or aggravated in-service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  His DD 214 indicates that his military occupational specialty (MOS) was light weapons infantry and he was awarded the combat infantry badge (CIB), purple heart medal and Bronze Star Medal with "V" device.  His STRs are silent regarding tinnitus.

On November 2009 VA examination, the Veteran reported that he served as an Armor APC (armored personnel carrier) gunner and driver, was exposed to noise from machine guns and grenades and did not wear hearing protection.  He complained of constant bilateral tinnitus since service.  

In a January 2010 addendum to the November 2009 examination report, the examiner opined that, after review of the STRs, personal interview and audiometric testing, the Veteran's tinnitus is less likely as not a result of noise exposure during military service.  

The Veteran served in combat (reflected by his award of a CIB, Purple Heart and Bronze Star) and is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  It is not in dispute that he has tinnitus, as tinnitus is a disability capable of lay observation by the person who experiences it, but is generally incapable of objective observation/verification.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What he must still show to substantiate his claim is that the tinnitus is related to his service/noise trauma therein.

One method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service and it has persisted postservice. 

The fact that tinnitus was not noted in the service treatment records does not preclude that it may have been present but not reported to medical care providers.  Consequently, the credibility of the Veteran's more recent accounts of onset of tinnitus in service and persistence since is a critical factor.  The Board finds no reason to question the credibility of the Veteran's accounts that his tinnitus began in service and has persisted since, particularly in light of the relaxed evidentiary standard under 38 U.S.C.A. § 1154(b), to which he is entitled based on his service in combat.

Weighing the evidence pro and con in this matter, the Board notes that against the Veteran's claim is the January 2010 VA addendum audiology opinion that it is less likely than not that his tinnitus is related to service.  In support of his claim are his statements during the examination indicating that he has had tinnitus since service.  

The opinion against the Veteran's claim does not reflect adequate acknowledgment that he served in combat or of his lay account of onset in service and continuity since.  Therefore, it cannot be found adequate and dispositive.  Upon close consideration of the entire record the Board finds credible the Veteran's account placing onset of tinnitus in service with continuity since.  

Considering the provisions of 38 U.S.C.A. § 1154(b), and resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection for tinnitus are met.  Service connection for tinnitus is warranted.

Heat Exposure

The Veteran seeks service connection for heat exposure residuals, which he attributes to his service in Vietnam.  His STRs do not reveal any symptoms or treatment for heat exposure.  

Postservice VA and private treatment records are also negative for any complaints, treatment or diagnosis of a disability manifested by residuals of heat exposure.  

In July 2008, the Veteran claimed service connection for heat exposure as a direct result of service.  He complained that he sweats "like a butcher" and has "nausea" when he goes outside and recalled that, from "June 1967 to 1968 [he] was driving an APC, no air conditioner, and carried 75 pounds on [his] back and it was extremely hot."  See Addendum 2/2, received July 2008 and Attachment to VA Form 21-526 received in October 2008.  

Based on the evidence of record, the Board finds that service connection is not warranted for residuals of heat exposure.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of heat exposure residuals, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had any heat exposure residuals during the relevant period on appeal.  The evidence only reflects complaints of "sweating" and "nausea."  However, a claim based on "sweating" and "nausea" fails when there is no sufficient factual showing that the sweating and/or nausea derive from an in-service disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In reaching the conclusion above, the Board has considered the Veteran's lay statements that he has heat exposure residuals.  The Veteran is competent to state that he was exposed to severe heat in service and observed symptoms after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has the residuals of heat exposure.  As such, the Board finds that the Veteran's assertions are outweighed by the competent medical evidence which is silent as to a disability manifested by residuals of heat exposure.  

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim of service connection for residuals of heat exposure must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with the grant of service connection for PTSD, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 denote mild symptoms or some difficulty in social and occupational functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In his July 2008 claim of service connection for PTSD, the Veteran reported that his PTSD was productive of depression, moodiness, suspiciousness, stress, trouble sleeping, a startle response if anyone touches him while he is sleeping and nightmares.  See Addendum 1/2, received July 2008 and Attachment to VA Form 21-526 received in October 2008.  

On November 2009 initial VA PTSD examination, the Veteran denied a history of mental health treatment.  The examiner noted that the Veteran had been employed by the railroad as a train radio operator from January 1971 to May 2007.  He reported being married for 23 years and having a "cordial" and "working" relationship with his wife and a "really good" relationship with his daughter.  He also reported regular contact with his mother and sisters, talked monthly with his childhood friends and has a few close friends with whom he has close contact (but he avoids crowds and "tight" places such as small rooms and does not sit with his back to doors).  He denied suicidal and/or homicidal thoughts and assaultive behaviors (he reported a history of suicidal ideation when he was using drugs, which he quit (along with alcohol abuse) 25 years previously).  

On mental status examination, there was no impairment of thought process or communication, delusions or hallucinations, the Veteran made appropriate eye contact and was cooperative (constant involuntary body movement because of Parkinson's disease was noted.)  He was able to maintain minimal personal hygiene/other basic ADLS (activities of daily living) with the aid of medications and his wife (the decline in self-care was associated with Parkinson's disease and not the combat trauma).  He was oriented to person place and time; however, he felt that his short-term memory had declined as compared to his peers because of poor attention.  The examiner noted that the Veteran was slow to recall information.  The Veteran denied obsessive or ritualistic behavior and the rate and flow of his speech was within normal limits.  He described panic attacks when walking into his bedroom because he knows that he is going to have a lousy night (due to impaired sleep) and at night when he covers himself with a blanket and "feels like getting crushed."  The Veteran reported feeling depressed (described as "melancholy") because of family stressors (illnesses).  He reported no impairment in impulse control.  The examiner noted PTSD symptoms including recurrent intrusive images or thoughts and distressing dreams about his military trauma, efforts to avoid thoughts/feeling associated with the trauma, diminished interest/participation in activities (he does not participate in recreational activities because of the limitations associated with Parkinson's disease), feelings of detachment/estrangement from others and difficulty falling or staying asleep.  His depression symptoms consisted of daily depressed mood, diminished interest/pleasure in activities, insomnia or hypersomnia, feelings of worthlessness/guild and poor concentration/indecisiveness.  A GAF score of 60 was assigned.  The examiner noted that the Veteran "does not attend church because of him killing others while in combat was a conflict of his religious beliefs.  He reportedly has not been able to forgive himself for killing another person despite it being a part of his military duties in combat."  

Based on the above, a December 2009 rating decision granted service connection for PTSD with major depressive disorder (also claimed as a mental disorder with associated sleep disorder), rated 30 percent effective from July 21, 2008 (the date of receipt of the Veteran's claim for service connection for PTSD).

VA mental health treatment records note that the Veteran is service connected for PTSD and that he has a mood disorder/depression secondary to Parkinson's disease.  A March 2010 treatment report notes that the Veteran became easily irritated and had a restricted affect.  An April 2010 treatment report notes that the depressive symptoms of helplessness, hopelessness and lack of energy are related to his illness.  This treatment report notes a GAF score of 50.  

A February 2012 VA Parkinson's examination report notes that mental manifestations due to Parkinson's disease or its treatment were moderate depression and mild cognitive impairment.  

The Veteran was scheduled for an additional VA PTSD examination in June 2013 and he was notified at his address of records; however, the examination was cancelled because the Veteran failed to report.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment do not more closely approximate those indicative of a 50 percent rating.  An initial evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.

A 50 percent rating requires symptoms more severe than the Veteran has demonstrated during the appeal period.  The record does not show that he suffers from a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; demonstrated impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Although the record shows depressive symptoms of helplessness, hopelessness and lack of energy; such symptoms have been attributed to the Veteran's Parkinson's disease (which is separately rated 100 percent disabling).  GAF scores have ranged from 50 to 60, indicative of mild to moderate symptoms.  The Veteran has not shown symptoms of the frequency, severity or duration contemplated by the 50 percent rating.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

Considering the applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's PTSD warrants a 30 percent disability rating.  Fenderson, 12 Vet. App. 119.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability does not reflect such manifestations.

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU has been established from July 21, 2008 (the date of the Veteran's claim for service connection) to May 24, 2010 and a 100 percent scheduler rating has been awarded from May 24, 2010; hence, a claim for TDIU is not before the Board for appellate review at any time during the appeal period.  


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for residuals of heat exposure is denied.

A rating in excess of 30 percent for PTSD is denied.  


REMAND

Review of the record shows that the medical evidence is incomplete as to the claimed stomach disability, hypertension and left upper extremity impairment.  The most recent private treatment records from the Veteran's internist, R. B., M.D., are date in June 2007 and from his neurologist, S. H., M.D., are dated in April 2009.  The most recent VA treatment records associated with the record are dated in April 2012.  An August 2011 VA treatment report notes that the Veteran has been in receipt of ongoing private medical care from Dr. R.B. and S.C., M.D., a neurologist at UTSW (University of Texas Southwestern Medical Center).  Updated records of any VA and/or private treatment he may have received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

As it is unclear whether the updated VA and private treatment records contain any information pertaining to the matter of service connection for a stomach disability (other than constipation), to include gastroesophageal reflux disease (GERD), acid reflux and hiatal hernia; adjudication of this claim must be deferred pending receipt of any additional records.  If such records show that the Veteran has a stomach disability (other than constipation), an examination to secure a medical nexus opinion may be necessary.  

Regarding the matters of an effective date prior to December 8, 2011 for the grant of service connection and an initial evaluation in excess of 40 percent prior to February 23, 2012 for left upper extremity impairment due to Parkinson's disease, as it is unclear whether the updated VA and private treatment records contain any information pertaining to his left upper extremity impairment, adjudication of these claims must also be deferred pending receipt of any additional records.

In his July 2008 initial claim for service connection, the Veteran claimed that his hypertension was directly related to service or was secondary to (now service-connected) diabetes mellitus.  Subsequently, in June 2010, VA received treatise evidence relating hypertension to PTSD (which, as noted above, is also service-connected).  On November 2009 VA diabetes mellitus examination, the examiner opined that the Veteran's "[h]ypertension was diagnosed before diabetes and less likely than not related to diabetes."  However, an opinion as to whether the Veteran's hypertension is directly due to service or is the result of or aggravated by his service connected diabetes and/or PTSD has not been obtained.  

In this regard, it is noted that VBA Fast Letter 01-05 (January 16, 2001) reflects that in the case of a claim for hypertension due to PTSD, the examiner would, at a minimum, have to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/not the cause of the hypertension in this veteran.  The Fast Letter adds that in some cases an additional medical opinion, either by a mental health professional or a cardiologist, or both, may be requested.  In either case, the conclusions must be supported by the evidence that the cardiovascular disorder is or is not related to the PTSD.

Accordingly, a VA examination and opinion as to the nature and etiology of the Veteran's hypertension is necessary.  

Notably, the Veteran was scheduled for multiple VA examinations, including hypertension, in June 2013, but he failed to appear.  Review of his VA treatment records and February 2012 VA examination reports suggests that he has experienced complications in connection with Parkinson's disease.  It is likely that the Veteran missed the examinations because of these complications.  Accordingly, another attempt should be made to reschedule the Veteran's hypertension and, if necessary, stomach disorders examinations.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed stomach disability, hypertension and left upper extremity impairment, and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the records.  The Board is particularly interested in treatment records from Dr. R.B. after June 2007, Dr. S.H. after April 2009 and all pertinent records from Dr. S.C. and UTSW and VA treatment records from April 2012.   

2.  If, and only if, after obtaining the VA and private records described above, the record shows that the Veteran has a stomach disorder (other than constipation), to include gastroesophageal reflux disease (GERD), acid reflux and hiatal hernia; arrange for him to be examined by an appropriate specialist to determine the likely etiology of the stomach disorder (other than constipation).  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's stomach disorder (other than constipation) is related to his military service or is due to or aggravated by his service-connected disabilities, including medication to treat such disabilities?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

b.  If the examiner finds that a stomach disorder (other than constipation) was not caused but was aggravated by service-connected disabilities or medication prescribed for such disabilities, the examiner should identify the baseline level of severity of the stomach disorder (other than constipation) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the stomach disorder (other than constipation) is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

3.  After obtaining the VA and private records described above, the RO should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to service or was caused or aggravated by his service-connected diabetes mellitus and/or PTSD?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The discussion should reflect consideration of both the Federal Register statement of June 28, 2005, 70 F.R. 37040 (which reasoned that presumption of service connection was warranted on the basis that, based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction) and VBA's Fast Letter 01-05 (which provides that, at a minimum, the examiner has to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/ not the cause of the hypertension in this veteran.) 

b.  If the examiner finds that hypertension was not caused but was aggravated by service-connected diabetes mellitus and/or PTSD, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of hypertension is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

4.  The RO should then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims of service connection for a stomach disorder (other than constipation), hypertension and an effective date prior to December 8, 2011 for the grant of service connection and an initial evaluation in excess of 40 percent prior to February 23, 2012 for left upper extremity impairment due to Parkinson's disease.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


